Per Curiam:

In his written answer to the State Board of Law Examiners’ amended accusation in disbarment, the accused, Alonzo J. Fipps, admitted the allegations set forth therein and “throws himself on the mercy of the court.” His prayer was that the remedy for disbarment requested be reduced to suspension for a period of six months and he consented in writing to the entry of such an order.
Upon consideration of the amended accusation and the answer, the court finds that Alonzo J. Fipps has violated the can on of legal ethics and the standards of conduct required of him as an attorney at law, but also finds that the penalty of disbarment, in view of the nature of the acts alleged, is too severe.
It is therefore ordered that the certificate and rights of Alonzo J. Fipps as attorney at law be and the same are hereby suspended for a period of six months from and after the 7th day of May, 1966.
Fromme, J., not participating.